Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been reviewed and are addressed below. 

Response to Amendment/Arguments
With respect to applicant’s amendments filed on 8-15-21, it has been entered and are addressed below.
With respect to applicant’s arguments regarding the 101 rejection, applicant refers to Classen and argues that the instant claim is statutory since it not only diagnoses a location of an impaired part of the patient’s neurological system, but also provides medical treatment. Examiner respectfully disagree. Unlike in Classed where it provided a specific dosing and a step of immunization, that instant claim only recites a generic treatment which does not indicate with respect to the type or the dosage.
With respect to applicant’s arguments referring to Berkheimer, the claim features that they assert are unconventional are the same features that have been found/identified as abstract in step 2A.
With respect to applicant’s arguments that Ben-David does not teach using a patient’s responses to questions to identify where an impairment exists in the neurological system of the patient. Examiner respectfully disagree.  Ben-David recites in paragraph 56 recites “Cognitive activation can use tools like an interactive tablet computer (see 
With respect to claim 2, 9 and 16 applicant argues that the prior art does not teach “wherein the therapeutic treatment is a repetitive mental activity that is designed to provide the therapeutic treatment to the patient and wherein the repetitive mental activity is provided by a template based conversational agent that communicates with the patient”. Examiner respectfully disagree. Ben-David teaches “visual stimulation can be effected by presenting light patterns to the subject. Such light patterns can be alternating light with a predetermined frequency”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 6, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 6 recites “wherein each component in the analogous electronic neural network performs a function of a specific portion of the central nervous system of the patient” Examiner is unable to find support of this limitation in applicant’s specifications. With respect to amended claim 7 “wherein each component in the analogous electronic neural network performs a function of a specific portion of the central nervous system of the patient”. Examiner is unable to find support of this limitation in applicant’s specifications. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method, computer program product and a system, which is/are statutory categories of invention (Step 1: YES). 

The recited limitations, as drafted, under their broadest reasonable interpretation, identifying the neurological impairment based on patient’s responses and administer therapeutic treatment to the patient. If a claim limitation, under its broadest reasonable interpretation falls within the “certain method of human activity” since it falls under grouping of abstract ideas, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “processors”, “display”, “computer readable storage medium”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to 
The claims recite the additional element of displaying query content on a display…, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at: 
- paragraph 16, that “computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as 
-paragraph 148 recites “referring now to FIG. 10, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N communicate with one another”.
-paragraph 20 recites “these computer readable program instructions are provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus”.

The claims recite the additional element of displaying query content on a display…, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14, 16-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-9, 11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2)as being Anticipated by Ben-David (2019/0001117).
With respect to claim 1 Ben-David teaches a method comprising: 
displaying, by one or more processors, query content on a display (Ben David paragraph 56 “questionnaire that the subject should complete”); 
receiving, by the one or more processors, responses to the query content from a patient (Ben-David paragraph 14 “feedback based on a cognitive test result” and paragraph 56 “generates cognitive stimulation and collects responses from the patient”); 
identifying, by the one or more processors, a physiological locus of a neurological impairment of the patient based on the responses to the query content from the patient (Ben David paragraph 81 “when the patient is in a specific cognitive state, sadness for example, the stimulation will be activated” and paragraph 11 “other neurological 
administering a therapeutic treatment to the patient based on the identified physiological locus of the neurological impairment of the patient (Ben David paragraph 211 “cognitive stimulators may include: computer base stimulator like tablet, desktop, television, or smartphone. These devices may or may not interact with the patient. They may stimulate visual, audio and other senses in two dimension or three. These devices may implement virtual reality or augmented reality to stimulate the patient. Cognitive stimulation may require the patient to preform one or more of the following activities: reading, watching, answering a questionnaire, listening, orientating in 2-dimensional or 3-dimensional space. Specific stimulation can focus on different brain activities like mathematical problems, memory challenges, verbal tasks, visual tests, gross motoric functions or fine motoric functions, and more”).
Claims 8 and 15 are rejected as above.

With respect to claim 2 Ben-David teaches the method of claim 1, wherein the therapeutic treatment is a repetitive mental activity that is designed to provide the therapeutic treatment to the patient, and wherein the repetitive mental activity is provided by a template-based conversational agent that communicates with the patient (Ben-David paragraph 50 “visual stimulation can be effected by presenting light patterns to the subject. Such light patterns can be alternating light with a predetermined 
Claims 9 and 16 are rejected as above.

With respect to claim 4 Ben-David teaches the method of claim 1, wherein the therapeutic treatment is a surgical treatment to the physiological locus of the neurological impairment of the patient (Ben-David paragraph 50).
Claim 11 is rejected as above.

With respect to claim 5 Ben-David teaches the method of claim 1, wherein the therapeutic treatment is a pharmacological treatment of the neurological impairment of the patient (Ben-David paragraph 1).
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David (2019/0001117) in view of Toth (2015/0335288).
With respect to claim 14 Ben-David does not teach the computer program product of claim 8, wherein the program instructions are provided as a service in a cloud environment.
Toth teaches one or more systems in accordance with the present disclosure may be coupled to a control console (e.g. a computer terminal, a system management software front end, a server, a virtual server, a cloud based service, etc.) (Toth paragraph 239).
One of ordinary skill in the art would have found it obvious to combine the 
Claim 20 is rejected as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626